Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18 and 20 of copending Application No. 17/133,857.

As set forth below, the chart identifies which claims from the current application corresponds to the conflicting Co-Pending application.
Current Application
Co-Pending Application 17/133,857
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
20


As disclosed in the chart above, the current application claims 1-18 matches up with claims 1-7, 9-18 and 20 of the co-pending application except that the co-pending application claims 1, 9 and 20 have the additional limitation of “each of the at least one LT XBAR comprises an LT piezoelectric plate with Euler angles (0°,β, 0°), where β is greater than zero and less than or equal to 40 degrees”. Therefore  of the co-pending application meets claims 1-18 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US2019/0273480 A1).

In regards to claim 1, Lin et al. teaches in Fig. 20 a bandpass filter (202) having a passband between a lower band edge and an upper band edge comprising the following: 
A plurality of Lamb wave resonators (i.e. type of transversely-excited film bulk acoustic resonators XBARs) connected in a ladder filter arrangement.
Based on related Fig. 10, Paragraph [0009] and Paragraphs [0149]-[0150], the plurality of XBARs can comprise of resonators formed on a first piezoelectric layer (e.g. lithium niobate) and on a second piezoelectric layer (e.g. lithium tantalate), thus forming LN XBAR and LT XBARs. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2019/0273480 A1) taken alone).

	As disclosed above, Lin et al. teaches the claimed inventions as recited in claim 1, However Lin et al. does not explicitly teach or suggests: in regards to claim 2, wherein the lower band edge is defined by one or more LT XBARs from the plurality of XBARs; in regards to claim 3, herein the one or more LT XBARS are shunt resonators in the ladder filter circuit; in regards to claim 4, wherein the upper band edge is defined by one or more LT XBARs from the plurality of XBARs; in regards to claim 5, wherein the one or more LT XBARS are series resonators in the ladder filter circuit; in regards to claim 6, wherein the lower band edge is defined by a first LT XBAR from the plurality of XBARs and the upper band edge is defined by a second LT XBAR from the plurality of XBARs; and in regards to claim 7, wherein the first LT XBAR is a shunt resonator in the ladder filter circuit and the second LT XBAR is a series resonator in the ladder filter circuit.

	Although Lin et al. doesn’t explicitly suggests which resonators in the ladder filter are LT XBAR’s or LN XBAR’s, Lin et al. does disclose that both exists in the ladder filter (see claim 1 above), thus leaving it open to one of ordinary skill to design. It also well known in the art that the resonance frequency of the shunt resonators in a bandpass ladder filter determines the lower band of the bandpass and that the anti-resonance frequency of the series resonators in a bandpass ladder filter determined the upper band of the filter.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Lin et al. and have set one of the series resonators and one of the parallel resonators to be an LT XBAR resonators because such a modification would have been we well-known in the art design consideration to achieve a desire parameter. As an obvious consequence of the modification, a shunt LT XBAR will define a lower band edge of the filter, and a series LT XBAR will define an upper band edge of the filter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843